Name: Council Regulation (EC) No 1895/1999 of 27 August 1999 amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  competition;  international trade;  trade;  fisheries
 Date Published: nan

 EN Official Journal of the European Communities3. 9. 1999 L 233/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1895/1999 of 27 August 1999 amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), and in particular Articles 8(9) and 9 thereof, Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community (2), and in particular Articles 13(9) and 15 thereof, Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: A. PROVISIONAL DUTIES (1) Within the framework of the anti-dumping and anti- subsidy investigations initiated by two separate notices published in the Official Journal of the European Commu- nities (3), the Commission accepted, by Decision 97/634/EC (4), undertaking offered by the Kingdom of Norway and by 190 Norwegian exporters. (2) The text of the undertakings provides that failure to submit a quaterly report of all sales transactions to the first unrelated customer in the Community within a prescribed time limit except in the case of force majeure would be construed as a violation of the undertaking, as would non-compliance with the obligation to sell the product concerned on the Community market at or above the minimum prices foreseen in the undertaking. (3) For the third quarter of 1998, one Norwegian company did not present a report within the prescribed time limit, another Norwegian exporter appeared to have sold the product concerned to the Community market at a price which was below the price envisaged in its undertaking. Two other exporters appeared to have made misleading declarations as to the identity of the exporter and the identity and nature of the sales reported. (4) The Commission therefore had reason to believe that these four companies had breached the terms of their undertakings and consequently, by Regulation (EC) No 929/1999 (5), (hereinafter referred to as the provisional duty Regulation), imposed provisional anti-dumping and countervailing duties on imports of farmed Atlantic Salmon falling within CN codes ex 0302 12 00, ex 0304 10 13, ex 0303 22 00 and ex 0304 20 13 originating in Norway and exported by the four com- panies listed in Annex II to that Regulation. By the same Regulation, the Commission deleted the companies concerned from the Annex to Decision 97/634/EC, which listed the companies from which undertaking were accepted. B. SUBSEQUENT PROCEDURE (5) All four Norwegian companies subject to the provisional duties received disclosure in writing concerning the essential facts and considerations on the basis of which these provisional duties were imposed. They were also given an opportunity to submit comments and request a hearing. (6) Within the time limit set in the provisional duty Regula- tion, all the Norwegian companies concerned submitted comments in writing and one request a hearing, which was granted. Following these submissions, the Commis- sion sought and examined all information it deemed necessary for the purpose of a definitive determination on the apparent violations. (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30.4.1998, p. 18). (2) OJ L 288, 21.10.1997, p. 1. (3) OJ C 253, 31.8.1996, p. 18, and OJ C 253, 31.8.1996, p. 20. (4) OJ L 267, 30.9.1997, p. 81. Decision as last amended by Regula- tion (EC) No 2249/98 (OJ L 282, 20.10.1998, p. 57). (5) OJ L 115, 4.5.1999, p. 13. EN Official Journal of the European Communities 3. 9. 1999L 233/2 (7) In this regard the Commission's investigation established that one of the companies against which provisional measures had been imposed had not violated its under- taking and that it should be reinstated on the list of companies benefiting from an exemption to the anti- dumping and countervailing measures. The exporter was informed of the essential facts and considerations on the basis of which it was intended to reinstate the Commis- sion's acceptance of its undertaking. As concerns the other three companies subject to provi- sional measures, they were informed the essential facts and considerations on the basis of which it was intended to confirm the withdrawal of the Commission's accep- tance of their undertaking and to recommend the impo- sition of definitive anti-dumping and countervailing duties and the definitive collection of the amounts secured by way of provisional duties. They were also granted a period within which make representations subsequent to this disclosure. (8) The Commission's findings in this respect are set out more fully in Regulation (EC) No 1826/1999 (1). (9) None of the comments submitted, however, have changed the conclusion that definitive anti-dumping and countervailing duties should be imposed on imports of farmed Atlantic salmon originating in Norway and exported by the three companies listed in Annex I to this Regulation. C. DEFINITIVE DUTIES (10) The investigations which led to the undertakings were concluded by a final determination as to dumping and injury by Regulation (EC) No 1890/97 (2), and a final determination as to subsidisation and injury by Regula- tion (EC) No 1891/97 (3). While both these Regulations were repealed by Regulation (EC) No 772/1999 (4), the facts and considerations established therein remain valid (recital 19 of Regulation (EC) No 772/1999 refers). (11) In accordance with Article 8(9) of Regulation (EC) No 384/96 and Article 13(9) of Regulation (EC) No 2067/97 respectively, the rate of the anti-dumping duty and the countervailing duty must be established on the basis of the facts established within the context of the investigation which led to the undertaking. In this regard, and in view of recital 107 of Regulation (EC) No 1890/97 and recital 149 of Regulation (EC) No 1891/ 97, it is considered appropriate that the definitive anti- dumping and countervailing duty rates be set at the level, and in the form imposed by Regulation (EC) No 772/1999. D. DEFINITIVE COLLECTION OF PROVISIONAL DUTIES (12) A breach of undertaking has been definitively established in relation to the three exporters which have violated their undertakings. It is therefore considered necessary that, in relation to these exporters, the amounts secured by way of provisional anti-dumping and countervailing duties be definitively collected at the level of the defin- itive duties. E. AMENDMENT OF THE ANNEX TO REGULATION (EC) No 772/1999 (13) By Regulation (EC) No 1826/1999, the Commission accepted undertakings from four new exporters, F. Uhrenholt Seafood Norway AS, Mesan Seafood AS, Polaris Seafood AS and Scanfish AS. Pursuant to Article 2 of Regulation (EC) No 772/1999, the Commission also extended the exemption from the anti-dumping and countervailing duties to these companies by adding their names to the Annex to that Regulation. (14) The Norwegian exporters already on the list of compa- nies from which undertakings are accepted, informed the Commission that their names had changed from HerÃ ¸y Filetfabrikk AS to Atlantis Filetfabrikk AS and from SL Fjordgruppen AS to Fjord Seafood Leines AS and requested that these changes be reflected in the list of companies benefiting from the exemption payment of anti-dumping and countervailing duties. The Commis- sion has verified that there were no changes in the corporate structures which would call for a more detailed examination of the appropriateness of these companies maintaining their undertakings. (15) Accordingly, in view of all the above, the Annex to Regulation (EC) No 772/1999 exempting parties listed therein from the duty, should be amended so as the exemption, from the companies listed in Annex I hereto. The Annex should also be updated to take account of the exemption extended by Regulation (EC) No 1826/1999 to F. Uhrenholt Seafood Norway AS, Mesan Seafood AS, Polaris Seafood and Scanfish AS, and of the changes of name of HerÃ ¸y Filetfabrikk to Atlantis Filetfabrikk AS and of SL Fjordgruppen AS to Fjord Seafood Leines AS, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 772/1999 is hereby replaced by the text in Annex II hereto. (1) OJ L 223, 24.8.1999, p. 3. (2) OJ L 267, 30.9.1997, p. 1. Regulation as last amended by Regula- tion (EC) No 297/99 (OJ L 37, 11.2.1999, p. 1). (3) OJ L 267, 30.9.1997, p. 19. Regulation as last amended by Regula- tion (EC) No 297/99. (4) OJ L 101, 16.4.1999, p. 1. EN Official Journal of the European Communities3. 9. 1999 L 233/3 Article 2 The amounts secured by way of the provisional anti-dumping and countervailing duties imposed by Regulation (EC) No 929/1999 in relation to farmed (other than wild) Atlantic salmon falling within CN codes ex 0302 12 00 (TARIC codes: 0302 12 00*21, 0302 12 00*22, 0302 12 00*23 and 0302 12 00*29), ex 0303 22 00 (TARIC codes: 0303 22 00*21, 0303 22 00*22, 0303 22 00*23 and 0303 22 00*29), ex 0304 10 13 (TARIC codes: 0304 10 13*21 and 0304 10 13*29) and ex 0304 20 13 (TARIC codes: 0304 20 13*21 and 0304 20 13*29) originating in Norway and exported by the companies listed in Annex I to this Regulation shall be definitively collected. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 1999. For the Council The President T. HALONEN EN Official Journal of the European Communities 3. 9. 1999L 233/4 ANNEX I LIST OF COMPANIES SUBJECT TO DEFINITIVE ANTI-DUMPING AND COUNTERVAILING DUTIES UT number Company name TARIC additional code 14 Arne Mathisen A/S 8112 28 BrÃ ¸drene Eilertsen A/S 8126 99 Myre SjÃ ¸mat AS 8203 EN Official Journal of the European Communities3. 9. 1999 L 233/5 UT Number Company name TARICadditional code ANNEX II ANNEX LIST OF COMPANIES EXEMPTED FROM THE DEFINITIVE ANTI-DUMPING AND COUNTERVAILING DUTIES 3 Agnefest Seafood 8325 7 Aqua Export A/S 8100 8 Aqual Partner A/S 8101 11 Arctic Group International 8109 13 Arctic Superior A/S 8111 15 A/S Aalesundfisk 8113 16 A/S Austevoll Fiskeindustri 8114 17 A/S Keco 8115 20 A/S Refsnes Fiskeindustri 8118 21 A/S West Fish Ltd 8119 22 Astor A/S 8120 23 Atlantic King Stranda A/S 8121 24 Atlantic Seafood A/S 8122 26 Borkowski &amp; Rosnes A/S 8124 27 BrÃ ¸drene Aasjord A/S 8125 31 Christiansen Partner A/S 8129 32 Clipper Seafood A/S 8130 33 Coast Seafood A/S 8131 35 Dafjord Laks A/S 8133 36 Delfa Norge A/S 8134 39 Domstein Salmon A/S 8136 41 Ecco Fisk &amp; Delikatesse 8138 42 Edvard Johnsen A/S 8139 43 Eurolaks AS 8140 44 Euronor AS 8141 46 Fiskeforsyningen AS 8143 47 Fjord Aqua Group AS 8144 48 Fjord Trading Ltd AS 8145 50 Fossen AS 8147 51 Fresh Atlantic AS 8148 52 Fresh Marine Company AS 8149 53 Fryseriet AS 8150 EN Official Journal of the European Communities 3. 9. 1999L 233/6 UT Number Company name TARICadditional code 58 Grieg Seafood AS 8300 60 Haafa fisk AS 8302 61 Hallvard LerÃ ¸y AS 8303 62 Atlantis Filetfabrikk AS 8304 66 Hydro Seafood Norway AS 8159 67 Hydrotech-gruppen AS 8428 72 Inter Sea AS 8174 75 Janas AS 8177 76 Joh. H. Pettersen AS 8178 77 Johan J. Helland AS 8179 79 Karsten J. Ellingsen AS 8181 80 Kr Kleiven &amp; Co. AS 8182 82 Labeyrie Norge AS 8184 83 Lafjord Group AS 8185 85 Leica Fiskeprodukter 8187 87 Lofoten Seafood Export AS 8188 92 Marine Seafood AS 8196 93 Marstein Seafood AS 8197 96 Memo Food AS 8200 98 Misundfisk AS 8202 100 Naco Trading AS 8206 101 Namdal Salmon AS 8207 104 NergÃ ¥rd AS 8210 105 Nils Williksen AS 8211 107 Nisja Trading AS 8213 108 Nor-Food AS 8214 111 Nordic Group ASA 8217 112 Nordreisa Laks AS 8218 113 Norexport AS 8223 114 Norfi Produkter AS 8227 115 Norfood Group AS 8228 116 Norfra Eksport AS 8229 119 Norsk Akvakultur AS 8232 120 Norsk SjÃ ¸mat AS 8233 121 Northern Seafood AS 8307 122 Nortrade AS 8308 123 Norway Royal Salmon Sales AS 8309 124 Norway Royal Salmon AS 8312 126 Norway Seafoods ASA 8314 EN Official Journal of the European Communities3. 9. 1999 L 233/7 UT Number Company name TARICadditional code 128 Norwell AS 8316 130 Nova Sea AS 8235 134 OK-Fish Kvalheim AS 8239 137 Pan Fish Sales AS 8242 140 Polar Seafood Norway AS 8247 141 Prilam NorvÃ ¨ge AS 8248 142 Pundslett Fisk 8251 144 Rolf Olsen Seafood AS 8254 145 Ryfisk AS 8256 146 RÃ ¸rvik Fisk- og fiskematforretning AS 8257 147 Saga Lax Norge AS 8258 148 Prima Nor AS 8259 151 Sangoltgruppa AS 8262 153 Scanfood AS 8264 154 Sea Eagle Group AS 8265 155 Sea Star International AS 8266 156 Sea-Bell AS 8267 157 Seaco AS 8268 158 Seacom AS 8269 160 Seafood Farmers of Norway Ltd AS 8271 161 Seanor AS 8272 162 Sekkingstad AS 8273 164 Sirena Norway AS 8275 165 Kinn Salmon AS 8276 167 Fjord Seafood Leines AS 8278 168 SMP Marine Produkter AS 8279 172 Stjernelaks AS 8283 174 Stolt Sea Farm AS 8285 175 Storm Company AS 8286 176 Superior AS 8287 178 Terra Seafood AS 8289 180 Timar Seafood AS 8294 182 Torris Products Ltd AS 8298 183 Troll Salmon AS 8317 187 Vie de France Norway AS 8321 188 Vikenco AS 8322 189 Wannebo International AS 8323 190 West Fish Norwegian Salmon AS 8324 191 Nor-Fa Food AS 8102 192 Westmarine AS 8625 193 F. Uhrenholt Seafood Norway AS A033 194 Mesan Seafood AS A034 195 Polaris Seafood AS A035 196 Scanfish AS A036